Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 05, 2021

The Court of Appeals hereby passes the following order:

A21A1026. ROBERT CORNELIUS v. THE STATE.

      A jury convicted Robert Cornelius of several crimes, including two counts of
aggravated sexual battery. Cornelius filed a motion for new trial, which the trial court
denied on November 4, 2020. Cornelius then filed a notice of appeal on December
17, 2020. We lack jurisdiction.
      A notice of appeal must be filed within 30 days after the entry of the order or
judgment to be appealed. OCGA § 5-6- 38 (a). The proper and timely filing of a
notice of appeal is an absolute requirement to confer jurisdiction upon this Court.
Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Here, Cornelius filed
his notice of appeal 43 days after the trial court’s order. Consequently, this appeal is
untimely and is hereby DISMISSED.
      Because Cornelius was represented by counsel before the trial court, he is
informed of the following in accordance with Rowland, 264 Ga. at 875-876 (2):


      This appeal has been dismissed because your attorney failed to file a
      proper and timely notice of appeal. If you still wish to appeal, you may
      petition the trial court for leave to file an out-of-time appeal. If the trial
      court grants your request, you will have 30 days from the entry of that
      order to file a notice of appeal referencing your conviction. If the trial
      court denies your request, you will have 30 days from the entry of that
      order to file a notice of appeal referencing the denial of your request for
      an out-of-time appeal.
The Clerk of Court is DIRECTED to send a copy of this order to Cornelius and to his
attorney, and the latter also is DIRECTED to send a copy to Cornelius.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/05/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.